CLAYMORE EXCHANGE-TRADED FUND TRUST Claymore Bulletshares 2011 Corporate Bond ETF Claymore BulletShares 2012 Corporate Bond ETF Claymore BulletShares 2013 Corporate Bond ETF Claymore BulletShares 2014 Corporate Bond ETF Claymore BulletShares 2015 Corporate Bond ETF Claymore BulletShares 2016 Corporate Bond ETF Claymore BulletShares 2017 Corporate Bond ETF Claymore/BNY Mellon BRIC ETF Claymore/BNY Mellon International Small Cap LDRs ETF Claymore/Ocean Tomo Growth Index ETF Claymore/Ocean Tomo Patent ETF Claymore/Raymond James SB-1 Equity ETF Claymore/S&P Global Dividend Opportunities Index ETF Claymore/Sabrient Defensive Equity Index ETF Claymore/Sabrient Insider ETF Claymore/Beacon Spin-Off ETF Claymore U.S. Capital Markets Bond ETF Claymore U.S. Capital Markets Micro-Term Fixed Income ETF Claymore/Zacks Mid-Cap Core ETF Claymore/Zacks Multi-Asset Income Index ETF Claymore/Zacks Sector Rotation ETF Wilshire 5000 Total Market ETF Wilshire 4500 Completion ETF Wilshire Micro-Cap ETF Wilshire US REIT ETF Supplement to the currently effective Prospectus and Statement of Additional Information (the “SAI”) for the above-listed Funds: Effective immediately, Claymore Securities, Inc., Claymore Advisors, LLC, and Claymore Group Inc. are changing their names to Guggenheim Funds Distributors, Inc., Guggenheim Funds Investment Advisors, LLC, and Guggenheim Funds Services Group, Inc., respectively. Accordingly, all references in the Funds’ Prospectuses and SAIs to “Claymore Securities, Inc.,” “Claymore Advisors, LLC,” “Claymore Group Inc.,” “Claymore Advisors” and “Claymore” are hereby changed to “Guggenheim Funds Distributors, Inc.,” “Guggenheim Funds Investment Advisors, LLC,” “Guggenheim Funds Services Group, Inc.,” “Guggenheim Funds Advisors” and “Guggenheim Funds,” respectively. In addition, effective immediately, the Funds listed in the table below are changing their names to the names indicated in the table. Accordingly, the references in the Funds’ Prospectuses and SAIs to the respective Fund’s name are hereby revised to reflect these changes. Current Fund Name New Fund Name Claymore Bulletshares 2011 Guggenheim BulletShares 2011 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2012 Guggenheim BulletShares 2012 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2013 Guggenheim BulletShares 2013 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2014 Guggenheim BulletShares 2014 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2015 Guggenheim BulletShares 2015 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2016 Guggenheim BulletShares 2016 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2017 Guggenheim BulletShares 2017 Corporate Bond ETF Corporate Bond ETF Current Fund Name New Fund Name Claymore/BNY Mellon BRIC ETF Guggenheim BRIC ETF Claymore/BNY Mellon International Guggenheim International Small Cap LDRs ETF Small Cap LDRs ETF Claymore/Ocean Tomo Guggenheim Ocean Tomo Growth Index ETF Growth Index ETF Claymore/Ocean Tomo Guggenheim Ocean Tomo Patent ETF Patent ETF Claymore/Raymond James Guggenheim Raymond James SB-1 Equity ETF SB-1 Equity ETF Claymore/S&P Global Dividend Guggenheim S&P Global Dividend Opportunities Index ETF Opportunities Index ETF Claymore/Sabrient Defensive Equity Index ETF Guggenheim Defensive Equity ETF Claymore/Sabrient Insider ETF Guggenheim Insider Sentiment ETF Claymore/Beacon Spin-Off ETF Guggenheim Spin-Off ETF Claymore/Zacks Mid-Cap Core ETF Guggenheim Mid-Cap Core ETF Claymore/Zacks Multi-Asset Guggenheim Multi-Asset Income Index ETF Income ETF Claymore/Zacks Sector Rotation ETF Guggenheim Sector Rotation ETF Finally, the Board of Trustees of Guggenheim Defensive Equity ETF have approved the Fund’s adoption of a policy to invest, under normal circumstances, at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities. The Fund will provide its shareholders with at least 60 days notice prior to any material change in this policy. Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE September 24, 2010 ETF-PRO-T1NC-SUP92410
